Citation Nr: 1004490	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-36 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from January 1966 to May 1969. 
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota which granted the Veteran's claim of 
entitlement to service connection for bilateral hearing loss 
and assigned a noncompensable (zero) evaluation. 

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.


REMAND

The Veteran contends that the initial noncompensable 
disability evaluation assigned his bilateral hearing loss 
does not accurately reflect the severity of the disorder.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) the 
United States Court of Appeals for Veterans Claims held that 
in addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects 
caused by a hearing disability in his or her final report.  
The Board observes in this connection that VA Compensation 
and Pension hearing examination worksheets were revised 
during the appeal period to include the effect of the 
Veteran's hearing loss disability on occupational 
functioning and daily activities.  See Revised Disability 
Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans 
Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 
(2009).

The Veteran was afforded VA audiology examinations in 
connection with his claim in April 2007 and January 2009.  
Although both examiners provided appropriate audiometric 
findings, neither examiner commented on the functional 
effects caused by the hearing disability.  

Given the above, the Board finds that further VA examination 
of the Veteran is required prior to adjudication of this 
appeal.  Accordingly, the case is REMANDED to the Veterans 
Benefits Administration (VBA) for the following action:

1.	VBA should schedule the Veteran for an 
examination to determine the current 
severity and effect of his hearing loss 
on his occupational functioning and 
daily activities.  All indicated tests 
should be conducted.  The claims file 
must be made available and reviewed by 
the examiner.  In addition to objective 
test results, the examiner should fully 
describe the functional effects caused 
by the hearing disability in his or her 
final report, including specifically 
the impact of any such effect on the 
Veteran's employability.  The examiner 
should also address whether, and to 
what extent, the Veteran's hearing loss 
decreases his ability to communicate 
effectively with other people.  A 
report should be prepared and 
associated with the Veteran's VA claims 
folder.  

2.	After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should 
be provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond. Thereafter, the 
case should be returned to the Board 
for further consideration, if otherwise 
in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


